Citation Nr: 0334993	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  99- 08 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
shrapnel wound, left anterior shoulder, currently rated 20 
percent disabling for limitation of motion of the shoulder 
joint. 

2.  Entitlement to a higher initial evaluation for shrapnel 
wound scar of the left anterior shoulder, with retained 
foreign body, initially rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from September 1965 to June 
1968.

This appeal arises from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wilmington, Delaware, that denied the 
veteran's claim for a compensable rating for residuals of 
shrapnel wound, left anterior shoulder. The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.

In August 2000, the Board remanded the case to the MROC for 
additional development.  Unfortunately, another remand is 
required for several reasons.  


REMAND

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit (hereinafter referred to as 
the Court) invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
during the remand period, the MROC must inform the veteran 
and his representative that notwithstanding the information 
previously provided, a full year is allowed to respond to any 
previous request for additional evidence.  

The rating criteria for skin scars has been revised effective 
August 30, 2002.  The veteran must be given notice of the 
revised rating criteria and be offered an opportunity to 
submit additional evidence or argument on the matter.  The 
MROC must then readjudicate the claim under both the prior 
and the revised versions of the rating schedule.  

The United States Court of Appeals for Veterans Claims held 
that when the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In its 
August 2000 REMAND instructions, the examiner was asked 
whether there was any residual muscle, nerve, or other tissue 
damage or loss consistent with the track of the missile and 
history of the left shoulder shell fragment wound.  In 
response, the examiner reported impingement syndrome, a 
tendon tear, and adhesive capsulitis, but did not comment on 
any residual muscle or nerve damage.  In a June 2001 rating 
action, a Decision Review Officer granted service connection 
for traumatic arthritis and resulting impingement syndrome 
and assigned a 20 percent disability rating for limitation of 
motion of the arm under Diagnostic Code 5010-5201.  The Board 
notes, however, that ratings higher than 20 percent are 
available for the left (non-dominant) shoulder for severe 
muscle injuries under 38 C.F.R. § 4.73, Diagnostic Codes 5301 
through 5303 (2003).  It might be helpful to the veteran to 
determine whether the shell fragment wound caused severe 
muscle damage, as defined at 38 C.F.R. § 4.56(d)(4).  

Accordingly, this case is remanded to the RO for the 
following:

1.  The MROC should request that the 
veteran furnish information as to any 
additional relevant treatment received 
since November 2002.  The MROC should 
then take all necessary steps to obtain 
copies of those records and advise the 
veteran and his representative if the 
records are not obtained.  

2.  The MROC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

3.  The MROC should provide the veteran 
and his representative a copy of the 
revised rating schedule for skin scars 
and should advise them that VA will 
readjudicate the claim for an increased 
rating for the left shoulder scar.  He 
may be re-examined by VA, if deemed 
necessary.  The MROC should notify the 
veteran and his representative that they 
may submit any argument and/or evidence 
on the matter, or if they identify the 
source of any other evidence, VA will 
assist in obtaining that evidence.  

4.  The MROC should advise the veteran 
and his representative that VA will 
attempt to obtain a medical opinion 
addressing whether the left shoulder 
shell fragment wound caused muscle and/or 
nerve damage and will notify them of the 
results.  The veteran may be examined by 
VA, if deemed necessary.  The MROC should 
notify the veteran and his representative 
that they may submit any argument and/or 
evidence on the matter, or if they 
identify the source of any other 
evidence, VA will assist in obtaining 
that evidence.  

5.  The claims files should be returned 
to the examiner who performed the March 
2001 compensation and pension examination 
for an addendum opinion.  If that 
examiner is not available, a qualified 
substitute may be used.  The examiner is 
asked to review the claims files and note 
that review in the report.  The veteran 
may be reexamined if necessary.  The 
examiner is asked to determine whether 
the shell fragment wound of the left 
shoulder caused muscle and/or nerve 
injury to the left shoulder consistent 
with the track of the missile and history 
of the wound, and, if so, which muscle(s) 
and/or nerve(s) is/are involved.  The 
examiner is also asked to express an 
opinion addressing whether it is at least 
as likely as not that left shoulder 
adhesive capsulitis and/or tendon tear, 
as noted in the March 2001 examination 
report, is causally related to the shell 
fragment wound.  The examiner should 
offer a complete rationale for any 
conclusion in a legible report.  If any 
question cannot be answered, the examiner 
should state the reason.

6.  After the development requested above 
has been completed to the extent 
possible, the MROC should determine 
whether further adjudication for muscle 
and/or nerves is necessary and/or whether 
extraschedular consideration is 
appropriate.  Where the remand orders of 
the Board or the CAVC are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  
After any indicated corrective action has 
been completed, the RO should again 
review the record and re-adjudicate the 
claims for increased ratings for 
residuals of a left shoulder shell 
fragment wound.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
MROC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


